EXHIBIT 4.16 PURCHASE AND SALE AGREEMENT THIS AGREEMENT MADE EFFECTIVE AS OF July 29, 2008 (the “Effective Date”). AMONG: CROSSHAIR EXPLORATION & MINING CORP., a corporation existing under the laws of British Columbia, having its head office at Suite 12401140 West Pender Street, Vancouver, British Columbia, V6E 4G1; (“Crosshair”) AND: UNIVERSAL URANIUM LTD. a corporation existing under the laws of British Columbia, having its head office at Suite owe Street, Vancouver, British Columbia, V6C 2T5; (“UUL”) WHEREAS: A. UUL owns a 60% interest in 4,741 claims in the Labrador Central Mineral Belt, as is more particularly described in Schedule A (the “Claims”) and certain assets and inventory, as are more particularly described in Schedule B (the “Assets”). B. UUL acquired the interest in the Claims and the Assets pursuant to a property acquisition agreement dated January 26, 2006 between UUL and Silver Spruce Resources Inc. (“Silver Spruce”) (the “PAA”); C. On May 23, 2008, UUL and the Crosshair (collectively the “Parties”) entered into a letter agreement (the “Letter Agreement”) pursuant to which the UUL agreed to sell, and Crosshair agreed to purchase, UUL’s 60% interest in the Claims and the Assets, other than a 2% net smelter royalty to be reserved by UUL (the “Interest”) and all of UUL’s rights and obligations under the PAA (the “Acquisition”); and The Parties wish to enter into a definitive agreement which is to supersede and replace the Letter Agreement and set out the terms of the Acquisition; The Parties therefore agree each with the other as follows: 1. DEFINITIONS AND SCHEDULES 1.1 Definitions: In this Agreement the following words and phrases shall have the following meanings: 50612059.9 (a) “Acquisition” has the meaning ascribed thereto in Recital C; (b) “Agreement” means this agreement, including the Schedules hereto; (c) “Ancillary Documents” has the meaning ascribed thereto in section 2.1(a); (d) “Assets” means the assets and inventory described in Schedule B; (e) “Assignment and Assumption Agreement” means the agreement attached hereto as Schedule F providing for the transfer of all of UUL’s rights and obligations under the PAA to Crosshair; (f) “Bridge Loan” means the $500,000 bridge loan advanced by the Purchaser to the Vendor pursuant to a credit agreement between the Parties dated June, 2008; (g) “Claims” means the mining claims described in Schedule A; (h) “Closing” means the completion of the purchase and sale of the Interest in the Claims and the Assets and UUL’s rights and obligations under the PAA in accordance with the provisions of this Agreement; (i) “Closing Date” means July 28, 2008 or such other date as may be agreed to between the Parties; (j) “Confidential Information” has the meaning ascribed thereto in section 11.2; (k) “Crosshair Financial Statements” has the meaning ascribed thereto in section 2.2(m); (l) “Crosshair Shares” has the meaning ascribed thereto in section 3.2(b); (m) “Crosshair Warrants” has the meaning ascribed thereto in section 3.2(b); (n) “Defaulting Party” has the meaning ascribed thereto in section 16.1; (o) “Disclosure Documents” means documents filed under securities laws including, but not limited to, financial statements, prospectuses, memorandums, information; circulars, material change reports, and shareholder communications; (p) “Encumbrances” means all interests, mortgages, charges, royalties, security interests, liens, encumbrances, actions, claims, demands and equities of any nature whatsoever or however arising and any rights or privileges capable of becoming any of the foregoing hereto; (q) “Environmental Laws” means all applicable laws, statutes, ordinances, by-laws, regulations, orders, directives and decisions of any federal, provincial, state, municipal or local government, ministry, department, court or administrative or regulatory agency relating to the protection, reclamation or 2 remediation of the environment, or to the import, manufacture, storage, release, sale, use, handling, transport or existence of Hazardous Materials; (r) “Escrow Agent” means Computershare Investor Services Inc.; (s) “Escrow Agreement” means the form of escrow agreement entered into between UUL and the Escrow Agent and attached hereto as Schedule C; (t) “Hazardous Materials” means any underground storage tanks, explosive, radioactive or corrosive materials, pollutants, contaminants, chemicals, waste, deleterious substances or industrial, toxic, dangerous or hazardous substances or wastes, including petroleum products and acid rock drainage; (u) “Interest” means UUL’s 60% interest in the Claims and the Assets, excluding UUL’s interest in the Royalty; (v) “Interim Period” means the period of time from the date of this Agreement until the Closing; (w) “Intervening Event” has the meaning ascribed thereto in section 15.1; (x) “Land Claims” means the aboriginal land claims made by the Labrador Inuit Association and Innu Nation referred to in the Notice and any other aboriginal land claims which may affect any of the Claims; (y) “Laws” means all domestic or foreign federal, national, provincial, state, regional, municipal, local or other constitutions, treaties, laws, statutes, codes, ordinances, decrees, rules, regulations, by-laws, policies, voluntary restraints, guidelines, requirements, and any judgements, including general principles of civil or common law, binding or affecting the person referred to in the context of in which such word is used; (z) “Legal Proceeding” means any litigation, action, application, suit, investigation, hearing, claim, deemed complaint, grievance, civil, administrative, regulatory or criminal, arbitration proceeding or other similar proceeding, before or by any court or other tribunal and includes any appeal or review thereof and any application for leave for appeal or review; (aa) “Material Adverse Change” means a change that has a material adverse affect on the title of any of the Claims, the rights and obligations under the PAA, or UUL, as determined solely by Crosshair; (bb) “Notice” means the “Notice to All Applicants and Holders of Government Leases, Licenses and Permits” dated October 10, 2006 published by the Government of Newfoundland and Labrador relating to land claim negotiations between the Government of Newfoundland and Labrador and the Labrador Inuit Association and the Innu Nation; 3 (cc) “Novation Agreement” means the form of novation agreement to be entered into between UUL and Crosshair and attached hereto as Schedule “H”; (dd) “Order” means any order, directive, judgment, decree, injunction, decision, ruling, award or writ of any governmental authority; (ee) “Parties” means Crosshair and UUL and a “Party” means either one of them; (ff) “Purchase Price” has the meaning ascribed thereto in section 3.2; (gg) “Royalty” has the meaning ascribed thereto in section 5.1; (hh) “Security” means all of the security granted by the Vendor to the Purchaser as security for the Bridge Loan; (ii) “Settlement and Release Agreement” means the form of settlement and release agreement to be entered into among Crosshair, UUL and Silver Spruce and attached hereto as Schedule “G”; (jj) “UUL Financial Statements” has the meaning ascribed thereto in section 2.1(u); and (kk) “Voting Trust Agreement” means the voting trust agreement entered into between Crosshair and UUL and attached hereto as Schedule “D”. 1.2 Schedules: The following schedules are attached to and form part of this Agreement: ScheduleTitle “A”Description of the Claims “B”Description of the Assets and Inventory “C”Escrow Agreement “D”Voting Trust Agreement “E”Definition, Calculation and Payment of Net Smelter Returns(NSR) Royalty “F”Assignment and Assumption Agreement “G”Settlement and Release Agreement “H”Novation Agreement 2. REPRESENTATIONS AND WARRANTIES 2.1 UUL represents and warrants to Crosshair that, as of the date of this Agreement, (a) Recitals A, B and C form part of this Agreement and, to the best of its knowledge, are true and correct in all respects; 4 (b) it is a valid and subsisting corporation duly incorporated under the laws of its jurisdiction of incorporation and has full corporate power and authority to execute and deliver this Agreement and all other documents, agreements, certificates and instruments contemplated herein (the “Ancillary Documents”) to which UUL is a party and to observe and perform its covenants and obligations hereunder and thereunder and subject as provided in section 2.4 has taken all necessary corporate proceedings and obtained all necessary corporate approvals in respect thereof and, upon execution and delivery of this Agreement by it, this Agreement will constitute a legal, valid and binding obligation of UUL enforceable against it in accordance with its terms except that: (i) enforceability may be limited by bankruptcy, insolvency or other laws affecting creditors’ rights generally; (ii) equitable remedies, including the remedies of specific performance and injunctive relief, are available only in the discretion of the applicable court; (iii) a court is not required to treat as conclusive, final or binding those certificates and determinations which this Agreement states are to be so treated; (iv) a court may stay proceedings before them by virtue of equitable or statutory powers; and (v) rights of indemnity and contribution hereunder may be limited under applicable law; (c) the PAA is not subject to a right of first refusal or any other restriction on assignment and UUL’s ability to convey the Interest in the Claims and the Assets is not restricted by the terms of the PAA ; (d) the PAA is a duly executed agreement and is a valid and binding obligation of UUL and Silver Spruce, subject to the same limitations expressed in section 2.1(b)(i) to (v) inclusive with respect to this Agreement; (e) neither the execution of this Agreement nor the consummation of the transactions contemplated hereby conflict with, result in a breach of or accelerate the performance required by the PAA, or any other agreement to which it is a party; (f) neither the execution of this Agreement nor the consummation of the transactions contemplated hereby, result in a breach of the laws of any applicable jurisdiction, its constating documents or resolutions of its directors or shareholders; (g) Schedule A attached hereto accurately sets out all of the Claims; 5 (h) all of the mineral claims constituting the Claims have been duly and properly staked and recorded and have been and are validly held in accordance with the laws of Newfoundland and Labrador; (i) Crosshair has been provided with a true and complete copy of the PAA and there are no existing material defaults by UUL, or to its knowledge, Silver Spruce, which will not be settled under the Settlement and Release Agreement; (j) except as set out in the PAA, it is the legal and beneficial owner of a 60% undivided interest in the Claims free and clear of all Encumbrances other than the Land Claims; (k) subject to the terms of the PAA and applicable laws, it has the exclusive right to explore, develop and mine the Claims; (l) there has been no act or omission by it, or to its knowledge by anyone else, that could result by notice or lapse of time, or both, in the breach, termination, abandonment, forfeiture, relinquishment or other premature termination of the Claims or any of its rights with respect thereto which will not be settled under the Settlement and Release Agreement; (m) the Claims are in good standing under the laws of Newfoundland and Labrador up to and including the date hereof and except for the Land Claims, no proceedings have been instituted to invalidate or assert an adverse claim or challenge against or to the ownership of or title to the Claims, nor is there any basis therefore, and no other person is entitled to an agreement or option to acquire or purchase the Claims or any portion thereof, and except as disclosed in the Disclosure Documents of UUL, no person has any royalty or other interest whatsoever, in production from any part of the Claims; (n) other than the Land Claims, there are no actions, suits or proceedings pending or to its knowledge, threatened, against or adversely affecting or which could adversely affect the Claims before any federal, provincial, municipal or other governmental authority, court, department, commission, board bureau, agency or instrumentality, domestic or foreign, whether or not insured, and which might involve the possibility of any Encumbrance against the Claims; (o) to the best of UUL’s knowledge, information and belief, the Claims are freely accessible by helicopter and there is no fact or condition that would result in the interference with or termination of such access; (p) to the best of UUL’s knowledge, information and belief, all work carried out on the Claims has been carried out in compliance with all applicable laws, including Environmental Laws, and neither UUL, nor to its knowledge any person, has received any notice of any breach of any such law and it has no knowledge of any environmental liabilities associated with the Claims and there are no environmental audits, evaluations, assessments or studies relating to the Claims; 50612059.9 6 (q) subject as provided in section 2.4, no consent or approval, except as has been obtained, is required to permit the execution and delivery of this Agreement by UUL or the performance of its obligations hereunder; (r) no representation or warranty made by it in this Agreement or any statement, schedule, certificate or other document delivered by it pursuant to or in connection with this Agreement or in connection with any transaction contemplated hereby contains any untrue statement of a material fact or omits to state a material fact required to be stated herein or therein or necessary to make the statements contained herein or therein not misleading; (s) other than the Land Claims, there is no claim, complaint or other proceeding initiated by or on behalf of any aboriginal group or to which any aboriginal group is legally a necessary party pending or, to the knowledge of UUL, threatened by any aboriginal group with respect to UUL’s exploration of the Claims and UUL has not engaged in any negotiations with any aboriginal group in respect of the Claims or entered into any impact and benefits agreement with any aboriginal group in respect of the Claims; (t) UUL has made full disclosure to Crosshair of all material facts of which UUL has knowledge relating to the Claims and all relevant information that UUL possesses which relates to the Claims which could have any effect upon Crosshair determining whether it shall enter into this Agreement and this Agreement does not contain any untrue statement by UUL of a material fact of which Crosshair has knowledge and Crosshair has not omitted to state in this Agreement a material fact necessary in order to make the statements contained herein not misleading; (u) UUL is current with all material filings required to be made in all jurisdictions in which UUL exists or carries on any material business and UUL is not in default of any filings required to be made under applicable securities laws; (v) all Disclosure Documents of UUL contain no untrue statement of a material fact as at the date thereof nor do they omit to state a material fact which, at the date thereof, was required to have been stated or was necessary to prevent a statement that was made from being false or misleading in the circumstances in which it was made; (w) other than the Land Claims, there are no material Legal Proceedings pending or, to the knowledge of UUL, threatened against, or relating to UUL or affecting the assets of UUL and, to the best of UUL’s knowledge, there is no reasonable basis for any such proceeding, and there are no judgments outstanding against UUL or affecting UUL’s assets; (x) the audited consolidated financial statements of UUL for the financial year ended September 30, 2007 and the unaudited financial statements for the interim period ended March 31, 2008 (the “UUL Financial Statements”) are true and correct 7 in every material respect and present fairly and accurately the financial position and results of the operations of UUL for the periods ended and have been prepared in accordance with Canadian generally accepted accounting principles applied on a consistent basis; and (y) there are no material liabilities of UUL, whether direct, indirect, absolute, contingent which are not disclosed or reflected in the UUL Financial Statements except those occurred in the ordinary course of business of the Corporation since March 31, 2008. 2.2 Crosshair represents and warrants to UUL that, as of the date of this Agreement: (a) Recitals A, B and C form part of this Agreement and, to the best of its knowledge, are true and correct in all respects; (b) it is a valid and subsisting corporation duly incorporated under the laws of its jurisdiction of incorporation and has full corporate power and authority to execute and deliver this Agreement and the Ancillary Documents to which Crosshair is a party and to observe and perform its covenants and obligations hereunder and thereunder and has taken all necessary corporate proceedings and obtained all necessary corporate approvals in respect thereof and, upon execution and delivery of this Agreement by it, this Agreement will constitute a legal, valid and binding obligation of Crosshair enforceable against it in accordance with its terms except that: (i) enforceability may be limited by bankruptcy, insolvency or other laws affecting creditors’ rights generally; (ii) equitable remedies, including the remedies of specific performance and injunctive relief, are available only in the discretion of the applicable court; (iii) a court is not required to treat as conclusive, final or binding those certificates and determinations which this Agreement states are to be so treated; (iv) a court may stay proceedings before it by virtue of equitable or statutory powers; and (v) rights of indemnity and contribution hereunder may be limited under applicable law; (c) neither the execution of this Agreement nor the consummation of the transactions contemplated hereby conflict with, result in a breach of or accelerate the performance required by any agreement to which it is a party; (d) neither the execution of this Agreement nor the consummation of the transactions contemplated hereby, result in a breach of the laws of any applicable 8 jurisdiction, its constating documents or resolutions of its directors and shareholders; (e) no consent or approval, except as has been obtained, is required to permit the execution and delivery of this Agreement by Crosshair or the performance of its obligations hereunder; (f) no representation or warranty made by Crosshair in this Agreement or any statement, schedule, certificate or other document delivered by it pursuant to or in connection with this Agreement or in connection with any transaction contemplated hereby contains any untrue statement of a material fact or omits to state a material fact required to be stated herein or therein or necessary to make the statements contained herein or therein not misleading; (g) there are no material Legal Proceedings pending or, to the knowledge of Crosshair, threatened against, or relating to Crosshair or affecting the assets of Crosshair and, to the best of Crosshair’s knowledge, there is no reasonable basis for any such proceeding, and there are no judgments outstanding against Crosshair or affecting Crosshair’s assets; (h) Crosshair is a reporting issuer or the equivalent thereof, under the securities laws of each of the Provinces of British Columbia and Ontario; (i) Crosshair is current with all material filings required to be made in all jurisdictions in which Crosshair exists or carries on any material business and Crosshair is not in default of any filings required to be made under applicable securities laws; (j) all Disclosure Documents of Crosshair contain no untrue statement of a material fact as at the date thereof nor do they omit to state a material fact which, at the date thereof, was required to have been stated or was necessary to prevent a statement that was made from being false or misleading in the circumstances in which it was made; (k) upon their issuance, the Crosshair Warrants will be validly created, issued and outstanding, registered in the names of the holders thereof; (l) upon their issuance, the Crosshair Shares and the common shares underlying the Crosshair Warrants will be validly issued and outstanding as fully paid and non-assessable shares of Crosshair; (m) the audited consolidated financial statements of Crosshair for the financial year ended April 30, 2007 and the unaudited financial statements for the interim period ended January 31, 2008 (the “Crosshair Financial Statements”) are true and correct in every material respect and present fairly and accurately the financial position and results of the operations of Crosshair for the periods ended and have been prepared in accordance with Canadian generally accepted accounting principles applied on a consistent basis; and 50612059.9 9 (n) there are no material liabilities of Crosshair, whether direct, indirect, absolute or contingent which are not disclosed or reflected in the Crosshair Financial Statements except those occurred in the ordinary course of business of the Corporation since January 31, 2008. Lib2:131769.3 2.3 The representations, warranties and covenants hereinbefore set out are conditions on which each of the Parties have relied in entering into this Agreement and each of the Parties will indemnify and save the other harmless from all loss, damage, costs, actions and suits arising out of or in connection with any breach of any representation, warranty, covenant, agreement or condition made by it and contained in this Agreement. 2.4 For the purposes of section 2.1(b) and section 2.1(q), UUL makes no representation or warranty as to whether or not the Acquisition requires the approval of UUL’s shareholders pursuant to section 301 of the Business Corporations Act (British Columbia). 3. PURCHASE AND SALE 3.1 Subject to the terms and conditions of this Agreement, UUL hereby agrees to sell and transfer to Crosshair at the Closing, and Crosshair hereby agrees to purchase from UUL at the Closing, 100% of UUL’s Interest in the Claims and the Assets and all of UUL’s rights and obligations under the PAA. 3.2 In consideration of the sale to it of UUL’s Interest in the Claims and the Assets and UUL’s rights and obligations under the PAA, Crosshair shall, at Closing: (a) forgive the Bridge Loan and release the Security to the Vendor; and (b) issue to UUL 10,000,000 common shares of Crosshair as presently constituted (the “Crosshair Shares”) and 7,500,000 common share purchase warrants, each to purchase one common share of Crosshair as presently constituted (the “Crosshair Warrants”). ((a) and (b) are, together, the “Purchase Price”) 3.3 UUL and Crosshair will elect in the prescribed manner and within the prescribed time, pursuant to subsection 85(1) of the Income Tax Act (Canada), to effect the transfer of: (a) UUL’s Interest in the Claims and the Assets to Crosshair at an agreed amount of $500,000; and (b) UUL’s rights and obligations under the PAA at an agreed amount of $1.00. 3.4 The Crosshair Warrants will be exercisable for three (3) years from the Closing Date of the Acquisition at an exercise price of $1.00 per Crosshair Warrant. If over a period of 20 days following the Closing Date and the expiry of the Crosshair Warrants, the daily volume weighted average trading price of Crosshair common shares on the Toronto Stock Exchange, or such other stock exchange where the majority of trading occurs, 10 exceeds $2.00, Crosshair may give notice in writing to the holders of the Crosshair Warrants within 30 days of such occurrence that the Crosshair Warrants shall expire at 4:00 p.m. (Vancouver time) on the 30th day following the giving of such notice unless exercised by the holders prior to such date. 3.5 Crosshair is relying on an exemption from the requirements to provide UUL with a prospectus and, as a consequence of acquiring securities pursuant to this exemption, certain protections, rights and remedies provided by the Securities Act (British Columbia) including statutory rights of rescission or damages, will not be available to UUL. 3.6 The Crosshair Shares and Crosshair Warrants will be subject to resale restrictions and the certificates representing the securities will bear legends in substantially the following form: UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE CLOSING DATE] 3.7 On Closing, UUL and Crosshair shall enter into an assignment and assumption agreement in the form of Schedule “F” in respect of the Interest (the “Assignment and Assumption Agreement”). 3.8 On Closing, UUL and Crosshair shall enter into a novation agreement with Silver Spruce in accordance with section 37 of the PAA in substantially the form of Schedule “H” or in such other form as may be acceptable to UUL.Crosshair and Silver Spruce (the “Novation Agreement”). 4. VOTING TRUST AND ESCROW PROVISIONS 4.1 On Closing, the UUL shall enter into a voting trust agreement in the form of Schedule “D”, in respect of the Crosshair Shares subject to the Escrow Agreement (the “Voting Trust Agreement”). 4.2 The Voting Trust Agreement shall expire upon the first to occur of: (a) completion of a distribution of the Crosshair Shares and Crosshair Warrants to UUL’s shareholders; and (b) release of all of the Crosshair Shares and Crosshair Warrants from escrow in accordance with the terms of the Escrow Agreement, as more particularly described in section 4.4. 4.3 On Closing, UUL shall enter into an escrow agreement in the form of Schedule “C” in respect of the Crosshair Shares and Crosshair Warrants (the “Escrow Agreement”). 4.4 Pursuant to the terms of the Escrow Agreement, the Crosshair Shares and Crosshair Warrants will be released to UUL in equal tranches in three (3) month intervals, with the 11 initial distribution occurring on the date which is three (3) months after the Closing Date and the final distribution occurring on the date which is two (2) years after the Closing Date. 4.5 The Escrow Agreement shall expire upon the first to occur of: (a) completion of a distribution of the Crosshair Shares and Crosshair Warrants to UUL’s shareholders; and (b) release of all of the Crosshair Shares and Crosshair Warrants from escrow in accordance with the terms of the Escrow Agreement. 5. NET SMELTER RETURN (NSR) ROYALTY 5.1 UUL will prior to Closing reserve to itself from the transfer of the Claims contemplated by this Agreement an interest in the Claims by way of a 2% royalty in respect of 60% of production from the Claims calculated and payable in accordance with the terms set out in Schedule E (the “Royalty”), which Royalty shall comprise an interest in, run with, bind and touch the mineral lands comprised in the transferred Claims, including any renewal thereof and any other form of successor or substitute title therefore, including for the sake of certainty any mineral lease or mineral grant arising therefrom. 5.2 Crosshair may, at any time and at its sole election, elect by delivery of a written notice to UUL, to purchase 25% of the Royalty in exchange for a lump sum payment of $1,000,000, thereby reducing the Royalty from a 2.0% royalty to a 1.5% royalty. 5.3 Crosshair acknowledges and agrees that the Royalty to be retained by UUL is a direct interest in the Claims and in the ores mined from the Claims, provided that such interest shall be satisfied and shall be terminated with respect to any such ores by payment of the amount of the Royalty relating thereto.Notwithstanding that the Royalty is an interest in the Claims and the ores removed therefrom, the nature, extent and timing of all work relating to the Claims and their exploration, development or operation, including, without limitation, the timing for the commencement, suspension or termination of any such work and the treatment and disposition of any ore removed from the Claims, shall all be in the discretion of Crosshair. 5.4 If the Claims are converted into mining leases or some other form of mineral tenure, the provisions of this section 5 shall continue to apply to such mining leases or other form of mineral tenure as though each reference in this section 5 to Claims was a reference to such mining leases or other form of mineral tenure. 6. SETTLEMENT AND RELEASE 6.1 On Closing, UUL, Silver Spruce and Crosshair shall have entered into a settlement and release agreement substantially in the form attached hereto as Schedule G, wherein Silver Spruce will agree to pay UUL $250,000 in return for UUL and Crosshair releasing Silver Spruce from all claims arising under the PAA (the “Settlement and Release Agreement”). 12 7. RIGHT TO REPRESENTATION ON CROSSHAIR BOARD OF DIRECTORS 7.1 The Parties agree that they will use their best efforts, subject to any required regulatory approvals, to cause Mr. Ron Atlas to be appointed as a director of Crosshair. 8. CLOSING ARRANGEMENTS 8.1 The Closing shall take place at 10:00 a.m. (Vancouver time) on the Closing Date at the offices of Blake, Cassels & Graydon LLP, Suite 2600, 595 Burrard Street, Vancouver, B.C., or such other time on the Closing Date as may be agreed by the Parties. 8.2 At the Closing, UUL shall deliver or cause to be delivered to Crosshair: (a) a certified true copy of the resolutions of UUL evidencing that the Board of Directors of UUL has approved this Agreement and all of the transactions of UUL contemplated hereunder; (b) a form of document satisfactory to Crosshair, acting reasonably, duly executed by UUL for the transfer of UUL’s Interest in the Claims to Crosshair and where, applicable, UUL will file and record such instruments of conveyance and transfer with the appropriate governmental authorities (all filing fees to be paid by UUL); (c) the Escrow Agreement, attached hereto as Schedule “C”, duly executed by UUL, for the escrow of the Crosshair Shares and Crosshair Warrants issued to UUL; (d) the Voting Trust Agreement, attached hereto as Schedule “D”, duly executed by UUL, for the voting by UUL of the Crosshair Shares subject to the Escrow Agreement; (e) the Assignment and Assumption Agreement, attached hereto as Schedule “F”, duly executed by UUL, for the transfer of UUL’s rights and obligations under the PAA; (f) a certificate of a senior officer of UUL (without personal liability) dated as of the Closing Date certifying that the representations and warranties of UUL contained herein are true and correct in all material respects as of the date made and as of the Closing Date; (g) originals or copies of all documents, data, maps, books, records, results and other material related to the Claims in the possession of UUL; (h) favourable legal opinions of legal counsel to UUL, addressed to Crosshair and dated as of the Closing Date, in the form and content acceptable to Crosshair acting reasonably; and (i) such other documents as Crosshair may reasonably request. 8.3 At Closing, Crosshair shall deliver or cause to be delivered: 50612059.9 13 (a) certified true copies of the resolutions of the directors of Crosshair evidencing the approval of this Agreement and all of the transactions of Crosshair contemplated hereunder; (b) a certificate or certificates representing the Crosshair Shares registered in the name of UUL; (c) a certificate or certificates representing the Crosshair Warrants registered in the name of UUL; (d) a form of document satisfactory to UUL, acting reasonably, evidencing that the Bridge Loan is forgiven and the Security is released; (e) the Escrow Agreement, attached hereto as Schedule “C”, duly executed by Crosshair, for the escrow of the Crosshair Shares and Crosshair Warrants issued to UUL; (f) the Voting Trust Agreement, attached hereto as Schedule “E”, duly executed by Crosshair, for the voting by UUL of the Crosshair Shares subject to the Escrow Agreement; (g) the Assignment and Assumption Agreement, attached hereto as Schedule “F”, duly executed by Crosshair, for the transfer of UUL’s rights and obligations under the PAA; (h) a certificate signed by a senior officer of Crosshair (without personal liability) dated as of the Closing Date certifying that the representations and warranties of Crosshair contained herein are true and correct in all material respects as of the date made and as of the Closing Date; (i) such favourable legal opinions of legal counsel to Crosshair, addressed to UUL and dated as of the Closing Date, in the form and content acceptable to UUL; and (j) such other documents as UUL may reasonably request. 9. CONDITIONS OF CLOSING 9.1 Crosshair shall not be obligated to complete the Acquisition pursuant to this Agreement unless, at or before the Closing, each of the conditions listed below in this section 9.1 have been satisfied, it being understood that the said conditions are for the exclusive benefit of Crosshair: (a) the representations of UUL in this Agreement shall be true and correct in all material respects at the Closing; (b) UUL shall have performed and complied in all material respects with the terms and conditions of this Agreement on its part to be performed or complied with at or before Closing and shall have executed or delivered to Crosshair at the 50612059.9 14 Closing all of the documents contemplated in section 8.2 and elsewhere in this agreement; (c) Crosshair’s due diligence review of UUL and the Claims does not demonstrate the existence of an material undisclosed fact regarding UUL or the Claims or the material inaccuracy of a representation or warranty of UUL as set out in section 2; (d) during the Interim Period, there shall have been no Material Adverse Change with respect to the Claims or UUL; (e) during the Interim Period, there shall have been no Order made or any Legal Proceedings commenced or threatened for the purpose, or which could have the effect, of enjoining, preventing or restraining the completion of the transactions contemplated by this Agreement; and (f) all regulatory approvals and consents to the transactions contemplated by this Agreement shall have been obtained and be in full force and effect, including the approval of any stock exchange that the securities of the Parties are listed on. 9.2 If any condition in section 9.1 has not been fulfilled at or before Closing or if any such condition is or becomes impossible to satisfy, other than as a result of the failure of Crosshair to comply with its obligations under this Agreement, then Crosshair may in its sole discretion, without limiting the rights or remedies available to Crosshair at law or in equity, either: (a) terminate this Agreement by notice to UUL; or (b) waive compliance with any such condition without prejudice to its right of termination in the event of non-fulfillment of any other condition. 9.3 UUL shall not be obligated to complete the transactions contemplated by this Agreement unless, at or before Closing, each of the conditions listed below in this section 9.3 has been satisfied, it being understood that the said conditions are included for the exclusive benefit of UUL: (a) the representations of Crosshair in this Agreement shall be true and correct in all material respects at the Closing; (b) Crosshair shall have performed and complied in all material respects with the terms and conditions of this Agreement on its part to be performed or complied with at or before Closing and shall have executed or delivered to UUL at the Closing all of the documents contemplated in section 8.3 and elsewhere in this agreement; (c) UUL’s due diligence review of Crosshair does not demonstrate the existence of a material undisclosed fact regarding Crosshair or the material inaccuracy of a representation and warranty of Crosshair as set out in section 2; 50612059.9 15 (d) during the Interim Period, there shall have been no Order made or any Legal Proceedings commenced or threatened for the purpose, or which could have the effect, of enjoining, preventing or restraining the completion of the transactions contemplated by this Agreement; and (e) all regulatory approvals and consents to the transactions contemplated by this Agreement shall have been obtained and be in full force and effect, including the approval of any stock exchange that the securities of the Parties are listed on. 9.4 If any condition in section 9.3 has not been fulfilled at or before Closing or if any such condition is or becomes impossible to satisfy, other than as a result of the failure of UUL to comply with its obligations under this Agreement, then UUL may in its sole discretion, without limiting the rights or remedies available to UUL at law or in equity, either: (a) terminate this Agreement by notice to Crosshair; or (b) waive compliance with any such condition without prejudice to its right of termination on the event of non-fulfillment of any other condition. 10. ACTION DURING INTERIM PERIOD 10.1 During the Interim Period, UUL shall operate all business related to the Claims and the PAA in the ordinary course of business and in compliance with all applicable Laws. 10.2 During the Interim Period UUL shall not: (a) dispose of, grant any interest in or encumber any of the Claims; (b) enter into any contract or any other transaction that could affect any of the Claims, except with the prior written consent of Crosshair; (c) terminate, cancel, modify or amend in any respect any contract related to the Claims or take or fail to take any action that would entitle any party to a contract related to the Claims to terminate, modify, cancel or amend such contract; or (d) agree, commit or enter into any understanding to take any action set out in paragraphs (a), (b) or (c) of this section 11. SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION 11.1 Upon execution of this Agreement, UUL will forthwith make available to Crosshair all technical, engineering, environmental data and reports on the Claims in its possession including, but not limited to: engineering reports, geological, geochemical and geophysical survey data and reports, environmental data and reports and all correspondence between UUL and the Newfoundland government or other agencies. 11.2 Pursuant to the Crosshair’s due diligence investigation and UUL’s due diligence investigation, Crosshair and UUL each will disclose and make available to the other 16 certain Confidential Information.The term “Confidential Information” as used in this Agreement will mean all information, data and knowledge (whether in the form of documents or other written material, electronic, magnetic or laser recording or memory, know-how or otherwise) relating, directly or indirectly, to the property, assets, books and records, or corporate records of either Party that is delivered or disclosed to the other Party, and will include the receiving Party’s analyses, interpretations and compilations of such information, data, knowledge or know-how. The term “Confidential Information” will not include information, data and knowledge that: (a) is in possession or control of a Party prior to disclosure by the other Party; (b) is in the public domain prior to such disclosure; or (c) lawfully enters the public domain through no violation of this Agreement. 11.3 For the twelve month period commencing on the effective date of the this Agreement, neither Party will directly or indirectly use any Confidential Information for its benefit, the benefit of any third party or to the detriment of the other Party or disclose Confidential Information to any third party, except as provided in this section 11.3. Notwithstanding the foregoing, either Party may disclose Confidential Information to: (a) its officers, directors, employees, affiliates, agents, attorneys, accountants, consultants, contractors, subcontractors or advisors in connection with the performance of the Parties under this Agreement; (b) any third party to or with which such Party contemplates its sale, merger or amalgamation, provided that in any such case only such Confidential Information as such third party shall have a legitimate business need to know shall be disclosed and the Person to whom disclosure is made shall first undertake in writing to protect the confidential nature of such information at least to the same extent as the parties are obligated under this section 11; or (c) the extent required by law or the applicable rules of a stock exchange or Government Authority, and then only after giving the other Party reasonable advance notice of the intended disclosure so that such Party can seek a protective order. 11.4 A Party disclosing Confidential Information will be responsible and liable for any use or disclosure of the Confidential Information in violation of this Agreement by the persons to whom it makes such disclosures. 11.5 In addition to all of its other remedies at law or in equity for a breach of the foregoing use and confidentiality obligations, each Party will have the right to obtain an injunction to prevent the use or disclosure of Confidential Information in violation of the terms of this Agreement. 11.6 Effective upon Closing, all Confidential Information relating to the Claims will be deemed to be Confidential Information of Crosshair. 17 11.7 Neither Party shall make announcements regarding the Acquisition and other transactions contemplated herein prior to Closing which has not been previously reviewed and commented on by the other Party, except that a Party may make press releases or filings with a regulatory authority if counsel for such Party advises that such press release or filing is necessary in order to comply with applicable Law or the rules and policies of any securities regulatory authority having jurisdiction over such Party, in which case such Party will first make a reasonable effort to obtain the prior approval of the other Party, such approval not to be unreasonably withheld or delayed. 12. REGISTRATIONS 12.1 The Parties agree to have this Agreement registered against title to the Claims with the Mineral Claims Recorder (Newfoundland and Labrador) as soon as practicable after Closing. 12.2 UUL shall have the right to register against title to the Claims with the Mineral Claims Recorder (Newfoundland and Labrador) against title to the Claims and, if the Claims are converted into leases or some other form of mineral tenure, to register against title to such leases or other forms of mineral tenure, such forms of notice, caution or other documents that UUL may consider necessary or desirable to give notice to third parties of UUL’s reservation of the Royalty and to protect UUL’s right to receive the Royalty.Crosshair consents to such registrations and shall cooperate as may be reasonably required by UUL with respect to accomplishing the same. 13. NOTICES 13.1 Any notice, direction or other instrument required or permitted to be given under this Agreement will be in writing and may be given by the delivery of the same or by mailing the same by prepaid registered or certified mail or by sending the same by telegram, telex, telecommunication, facsimile or other similar form of communication, in each case addressed as follows: (a) If to UUL at: Suite 600-595 Howe Street Vancouver, British Columbia, V6C 2T5 Attention: Ron Atlas Facsimile No.: 604-662-3904 (b) If to Crosshair at: Suite 1240 - 1140 West Pender Street, Vancouver, BC V6E 4G1 50612059.9 18 Attention:Mark J. Morabito Facsimile No.: 604 681-8039 13.2 Any notice, direction or other instrument will: (a) if delivered, be deemed to have been given and received on the day it was delivered; and (b) if sent by telecommunication, facsimile or other similar form of communication, be deemed to have been given and received on the business day following the day it was so sent. 13.3 A Party may at any time give to the other Party notice in writing of any change of address of the Party giving such notice and from and after the giving of such notice the address or addresses therein specified will be deemed to be the address of such Party for the purposes of giving notice hereunder. 14. TERMINATION 14.1 Other than the provisions of this Agreement which explicitly survive termination, and other than sections 2.3, 9.1 and 9.3, this Agreement will terminate: (a) upon the written agreement of the Parties to terminate; or (b) if the conditions in section 9 are not satisfied or waived by July 31, 2008, or such later date as may be agreed to by the Parties. 15. FORCE MAJEURE 15.1 The obligations of a Party shall be suspended to the extent and for the period that performance is prevented by any cause, whether foreseeable or unforeseeable, beyond its reasonable control, including without limitation, labour disputes (however arising and whether or not employee demands are reasonable or within the power of the Party to grant); acts of God; laws, instructions or requests of any government or governmental entity; judgments or orders of any court; inability to obtain on reasonably acceptable terms any public or private licence, permit or other authorisation; curtailment or suspension of activities to remedy or avoid an actual or alleged, present or prospective violation of Environmental Laws; action or inaction by any federal, provincial or local agency that delays or prevents the issuance or granting of any approval or authorisation required to conduct operations beyond the reasonable expectations of the Party seeking the approval or authorisation; acts of war or conditions arising out of or attributable to war, whether declared or undeclared; riot; civil strife, terrorism, insurrection or rebellion; fire, explosion, earthquake; delay or failure by suppliers or transporters of materials, parts, supplies, services or equipment or by contractors’ or subcontractors’ shortage of, or inability to obtain, labour, transportation, materials, machinery, equipment, supplies, utilities or services; accidents; breakdown of equipment, machinery or facilities; actions by native rights groups, environmental groups, or other similar special interest groups; or 50612059.9 19 any other cause whether similar or dissimilar to the foregoing (an “Intervening Event”). Notwithstanding any of the foregoing, lack of funds or inability to raise financing shall not be considered force majeure events for the purposes of this section 15.1. 15.2 A Party relying on the provisions of section15.1 will promptly give written notice to the other Parties of the particulars of the Intervening Event and all time limits imposed by this Agreement will be extended from the date of delivery of such notice by a period equivalent to the period of delay resulting from an Intervening Event. 15.3 A Party relying on the provisions of section15.1 will take all reasonable steps to eliminate any Intervening Event and, if possible, will perform its obligations under this Agreement as far as commercially practical, but nothing herein will require such Party to settle or adjust any labour dispute or to question or to test the validity of any law, rule, regulation or order of any duly constituted governmental authority or to complete its obligations under this Agreement if an Intervening Event renders completion commercially impracticable.A Party relying on the provisions of section15.1 will give written notice to the other Parties as soon as such Intervening Event ceases to exist. 16. DEFAULT 16.1 Notwithstanding anything in this Agreement to the contrary, if any Party (a “Defaulting Party”) is in default of any requirement herein set forth any other Party may give written notice to the Defaulting Party specifying the default and the Defaulting Party will not lose any rights under this Agreement, unless within 10days after the giving ofthe first notice of default by the other Party the Defaulting Party has failed to take reasonable steps to cure the default by the appropriate performance and if the Defaulting Party fails within such period to take reasonable steps to cure any such default, the other Party will be entitled to seek any remedy it may have on account of such default, which remedies shall include terminating this Agreement and/or seeking the remedies of specific performance, injunction or damages. 17. GENERAL 17.1 The Parties will execute such further and other documents and do such further and other things as may be necessary or convenient to carry out and give effect to the intent of this Agreement. 17.2 Time will be of the essence in the performance of this Agreement. 17.3 This Agreement may not be assigned by either Party prior to the Closing.Thereafter, this Agreement may be assigned by either Party with the prior written consent of the other Party, which will not be unreasonably withheld, and will enure to the benefit of and be binding upon the Parties and their respective successors and permitted assigns. 17.4 Crosshair shall not sell, assign, transfer, mortgage, encumber or otherwise dispose of the whole or any part of its right, title and interest in and to the Interest unless the proposed transferee first agrees with and for the benefit of UUL: 50612059.9 20 (a) to assume all of the obligations of Crosshair under this Agreement in respect of the portion of the Interest disposed of to the transferee, including without limitation the obligations of Crosshair in respect of payment of the Royalty; and (b) not to sell, assign, transfer, mortgage or otherwise dispose of the whole or any part of its right, title and interest in and to the Interest unless the proposed transferee first enters into a covenant with and for the benefit of UUL on the terms of this section 17.4 with UUL or its successors or assigns, as the case may be. 17.5 This agreement (including the Schedules thereto) constitutes the entire agreement between the Parties and, except as hereafter set out, replaces and supersedes the Letter Agreement and all prior agreements, memoranda, correspondence, communications, negotiations and representations, whether oral or written, express or implied, statutory or otherwise between the Parties with respect to the subject matter herein.There are no implied covenants contained in this Agreement. 17.6 In the event of any sale, assignment, transfer, pledge, hypothecation or disposition of any legal or equitable interest of any nature or kind whatsoever by Crosshair of any interest in the Claims to a party other than Silver Spruce (a “Third Party Purchaser”), Crosshair shall: (a) furnish to the Third Party Purchaser a true copy of the PAA; (b) procure the Third Party Purchaser’s written novation agreement in favour of Silver Spruce that the Third Party Purchaser shall be bound by the terms, rights, obligations and burdens of the PAA as if it were a party thereto in the place and stead of Crosshair; and (c) ensure that in any agreement and deed of sale, assignment or disposition of any nature to a Third Party Purchaser a covenant to the same obligation and effect as this section 17.5 which would oblige the Third Party Purchaser and its successors and assigns is contained therein and that any such agreement, deed of sale, assignment or disposition is registered at the public registries in which it is required or customary to register mining agreements pertaining to land. 17.7 The representations, warranties, covenants and agreements of UUL and Crosshair contained in this Agreement shall not merge in but shall instead survive the execution and delivery of this Agreement and all other deeds, bills of sale, conveyances, transfers, assignments, instruments and other documents delivered by the parties relating to the Acquisition, whether delivered on or after the Closing. 17.8 This agreement will be governed by and construed according to the laws of British Columbia and the federal laws of Canada applicable therein. 17.9 This agreement may only be amended by the written agreement of the Parties hereto and their permitted successors and permitted assigns. 21 17.10 All costs and expenses, including legal fees and disbursements, incurred in connection with the negotiation and preparation of this Agreement and the consummation of transactions contemplated hereby shall be borne by the Party that incurred same. 17.11 This agreement may be executed by facsimile and in one or more counterparts, each of which shall be deemed to be an original but each of which shall constitute one and the same instrument. IN WITNESS WHEREOF the Parties have executed these presents as of the day and year first above written. 22 UNIVERSAL URANIUM LTD. By: “William Galine” Name: William Galine Title: Executive Vice-President CROSSHAIR EXPLORATION & MINING CORP. By: “Mark Morabito” Name: Mark Morabito Title: Chief Executive Officer 50612059.9 23 SCHEDULE “A” TO THE PURCHASE AND SALE AGREEMENT DESCRIPTION OF THE CLAIMS A-1 SCHEDULE “B” TO THEPURCHASE AND SALE AGREEMENT DESCRIPTION OF THE ASSETS AND INVENTORY 50612059.9 B-1 50612059.9 B-2 50612059.9 B-3 SCHEDULE “C” TO THEPURCHASE AND SALE AGREEMENT Attached to an forming part of the agreement between Crosshair Exploration & Mining Corp. and Universal Uranium Ltd. dated July [●], 2008. ESCROW AGREEMENT THIS AGREEMENT made as of the day of July 2008 (the “Effective Date”). A M O N G: UNIVERSAL URANIUM LTD. (“UUL”) OF THE FIRST PART - and - COMPUTERSHARE INVESTOR SERVICES INC. (the “Escrow Agent”) OF THE SECOND PART - and - CROSSHAIR EXPLORATION & MINING CORP. (“Crosshair”) OF THE THIRD PART WHEREAS UUL and Crosshair have entered into a purchase and sale agreement dated the date hereof (the “Purchase Agreement”); AND WHEREAS pursuant to the terms of the Purchase Agreement, Crosshair has agreed to issue 10,000,000 common shares (the “Crosshair Shares”) and 7,500,000 common share purchase warrants (the “Crosshair Warrants”) (the Crosshair Shares and Crosshair Warrants are, together, the “Subject Securities”) to UUL; AND WHEREAS it is a condition of the closing of the transactions contemplated in the Purchase Agreement that UUL and Crosshair execute this Agreement with respect to the Subject Securities; C-1 AND WHEREAS the Escrow Agent has agreed to undertake and perform its duties according to the terms and conditions hereof. NOW THEREFORE this Agreement witnesseth that in consideration of the aforesaid agreements, and of the sum of one dollar ($1.00) now paid by the parties hereto, each to the other (the receipt and sufficiency of which sum the parties do hereby respectively acknowledge each to the other), UUL covenants and agrees with Crosshair and with the Escrow Agent, and Crosshair and the Escrow Agent jointly and severally covenant and agree with each other and with UUL, as follows: 1.UUL hereby places and deposits in escrow with the Escrow Agent the Subject
